Case: 4:18-cv-00072-SRC Doc. #: 171 Filed: 06/08/20 Page: 1 of 2 PageID #: 2123




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

STEAK N SHAKE, INC.                            )
                                               )       Case No. 4:18-cv-00072-SRC
        Plaintiff,                             )
                                               )
v.                                             )
                                               )
MELISSA WHITE,                                 )
                                               )
        Defendant.                             )

                DEFENDANT MELISSA WHITE’S MOTION TO CONTINUE
                           JULY 6, 2020 TRIAL DATE

        Come Now, Melissa White (“Ms. White”), through her attorney, requests a continuance

of the current trial date. In support of her motion, Ms. White states the following:

     1. Presently, the trial in the above matter is scheduled for July 6, 2020.

     2. Ms. White anticipates it will be at least four days to complete the trial.

     3. The undersigned counsel has a conflict in the middle of the trial week due to a court

        hearing on June 8, 2020 in the matter of State v. Jones, cause 2022-CR00339 in the 22nd

        Circuit Court.

     4. Further, Ms. White’s expert, Dr. Jeffery Tomberlin, has a conflict with the trial date

        because he is traveling and is working on other matters from July 6 to July 15, 2020.

     5. Ms. White’s expert, Dr. Catherine Adam Hutts, does not have a conflict with the current

        trial date, but she is working on another matter the following week of July 20-24th .

     6. As a result, Ms. White requests the trial date to be continued to a date after July 24th for

        her counsel and experts to attend the trial.

     7. Ms. White’s counsel proposed to Plaintiff’s counsel the following dates: July 27-31;

        August 3-7; August 10-14; and August 17-21.

                                                   1
Case: 4:18-cv-00072-SRC Doc. #: 171 Filed: 06/08/20 Page: 2 of 2 PageID #: 2124




   8. Plaintiff’s counsel indicated that they can be available the week of August 10 or August

       17.

   WHEREFORE, Ms. Melissa White respectfully requests that her Motion to be granted, and

for such other and further relief as the Court deems proper.



                                                               Respectfully Submitted

                                                               HENDERSON LAW FIRM

                                                               /s/ Samuel Henderson
                                                               Samuel Henderson, Mo. Bar 56330
                                                               Hendersa85@hotmail.com
                                                               1027 South Vandeventer Ave., 6th Fl
                                                               Saint Louis, Missouri 63110
                                                               Phone: (314) 399-8266
                                                               Fax: (314) 399-8265



                                    CERTIFICATE OF SERVICE

               I hereby certify that on the 8th of June, 2020 a true and correct copy of the

foregoing document was filed on the Court’s electronic filing system upon attorneys on record.


                                                               /s/ Samuel Henderson




                                                 2
